Case 4:20-cv-40148-TSH Document 42 Filed 02/18/21 Page 1of1
i, OC -—p _ ‘
AS Disernsory ( OTL

-

‘i Oc ne D VS C+. February 14, 2020
Case Number 4:20-cv-40148-DHH

Brooks v. D’Errico et al

i Vas Rachu S444

Motion for Court Appointed Legal Assistance

NOW COMES Plaintiff Andrea Brooks

_ lam requesting that this Court assign a qualified person or agency to assist
me with this case. |am having difficulty understanding the Federal Rules of
Civil Procedure and | am confused about the Local Rules for this Court. |am
only requesting assistance and guidance with interpreting the above

mentioned Rules. Thank you for considering my request.

feb iq , 202

Andrea Brooks (Pro Se)
